Case 2:19-cv-08138-PA-SS Document 37 Filed 02/23/21 Page 1 of 1 Page ID #:155


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL SALAZAR,                                Case No. CV 19-08138 PA (SSx)
12                        Plaintiff,                JUDGMENT OF DISMISSAL
13
            v.
14
     RAPHAEL T. KING, et al.,
15
                          Defendants.
16
17
            In accordance with the Court’s February 23, 2021 Minute Order dismissing this
18
     action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED
19
     that this action is dismissed without prejudice.
20
21
     DATED: February 23, 2021
22                                                      ___________________________________
                                                                   Percy Anderson
23                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
